246 F.3d 1326 (11th Cir. 2001)
Tracy Lee HOUSEL, Petitioner-Appellant,v.Frederick J. HEAD, Respondent-Appellee.
No. 98-8830.
United States Court of Appeals,Eleventh Circuit.
April 6, 2001.April 18, 2001.

Appeal from the United States District Court for the Northern District of  Georgia (No. 94-01444-1-CV-ODE); Orinda D. Evans, Judge.
ON PETITION FOR REHEARING
Before DUBINA, CARNES and COX, Circuit Judges.
PER CURIAM:


1
Appellant Tracy Lee Housel has petitioned this court for rehearing and has  suggested rehearing en banc. Among other arguments, he points out that the court  misspoke in describing the concurring opinion in Devier v. Zant, 3 F.3d 1445  (11th Cir.1993), and that the court did not discuss the large body of  state-court authority concerning the treatment of unadjudicated crimes in  capital sentencing. We GRANT the petition for panel rehearing to make two  changes to our opinion, which is published at 238 F.3d 1289.


2
First, the sentence "But it has never been accepted in any form by a majority of  this court or the Supreme Court," found on page 1297, is replaced with "But no  Supreme Court majority has ever accepted it, and two judges of this court  espoused it only in dicta."


3
Second, the sentence that begins "Perhaps since last a court visited the  question ...," also found on page 1297, should begin "Perhaps since last this  court or the Supreme Court visited the question...."The petition is otherwise DENIED. No member of this panel nor any other judge in  regular active service on the court having requested that the court be polled on  rehearing en banc, the suggestion of rehearing en banc is also DENIED.